DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Bellermann on 5/18/2021.

The application has been amended as follows: 
1. (Currently Amended) A method of generating enhanced reference pictures in a video encoding or decoding process, comprising: receiving one or more known reference elements of video data from a reference picture buffer, wherein the one or more known references elements include part of a hierarchical group of pictures (GOP); 
generating, using a neural network, one or more additional reference elements of video data from the one or more known reference elements of video data, wherein the neural network has been trained on known sets of reference pictures in hierarchical GOPs  to 
	
19. (Currently Amended) An apparatus for generating enhanced reference pictures in a video encoding or decoding process, comprising: at least one processor; at least one memory 
generate, using a neural network, one or more additional reference elements of video data from the one or more known reference elements of video data, wherein the neural network has been trained on known sets of reference pictures in hierarchical GOPs to 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior arts individually or in combination teaches “generating, using a neural network, one or more additional reference elements of video data from the one or more known reference elements of video data, wherein the neural network has been trained on known sets of reference pictures in hierarchical GOPs to recreate pictures in higher hierarchical layers of the hierarchical GOPs from pictures in lower layers of the hierarchical GOPs; and outputting, from the neural network, the one or more additional reference elements of video data; wherein the generating the one or more additional reference elements of video data from the one or more known reference elements of video data comprises use of temporal interpolation.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON

Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486